Sandler, J. P. (concurring).
I agree with the result reached in the court’s memorandum, which seems to me compelled by the decision of the Court of Appeals in Matter of Caraballo v Community School Bd. Dist. 3 (49 NY2d 488). In Caraballo the Court of Appeals was required to construe subdivision 6 of section 2573 of the Education Law, which in pertinent part provides: “In a city having a population of four hundred thousand or more, at the expiration of the probationary term of any persons appointed for such term, the superintendent of schools shall make a written report to the board of education recommending for permanent appointment those persons who have been found satisfactory and such board of education shall immediately thereafter issue to such persons permanent certificates of appointment.” The specific issue in Caraballo was whether a community school district board was (at p 490) “empowered to refuse issuance of a permanent certificate of appointment to a principal recommended for tenure by the district’s superintendent of schools?” The Court of Appeals concluded that the community school district’s board was not *799so empowered. The court held to be ministerial the board’s statutory duty to issue permanent certificates of appointment to those recommended by the superintendent of schools for such appointment. Significantly the opinion said (at p 493) that “it is not for the courts, but was for the Legislature, to say whether the decisive responsibility for passing on the permanent retention of an educator was to reside in the professional judgment of a superintendent trained to this task or in an elected board”. In further support of the conclusion reached, the court noted (at p 494) that “a pattern for amending subdivision 6 of section 2573, had the Legislature desired to do so, was readily available. For the tenure-related provisions of the Education Law applicable to cities with fewer than 125,000 inhabitants expressly contemplate school board review, requiring a ‘majority vote’ of the board and relying on permissive language (see Education Law, § 2509, subd 2 * * *).” In sharp distinction to subdivision 6 of section 2573, subdivision 2 of section 2509 of the Education Law, referred to by the Court of Appeals in the above-quoted passage, specifically provides that after a written report by the superintendent of schools to the board of education recommending appointment on tenure, “[b]y a majority vote the board of education may then appoint on tenure any or all of the persons recommended by the superintendent of schools.” In the light of the Court of Appeals analysis of subdivision 6 of section 2573 of the Education Law in Caraballo, it is highly doubtful that section 2573 (subd 1, par [b]) is reasonably construed as vesting the school board with the effective power to confer permanent tenure on someone serving a probationary term as principal by refusing to agree to the employee’s discontinuance “at any time during the probationary period”, thereby circumventing the tenure procedure set forth in subdivision 6 of section 2573.